Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 11/15/2021 has been considered by the Examiner and made of record in the application file.
Reasons for Allowance
Claims 2-3, 6, 10-11, 14 and 18-19 are canceled.
Claims 1, 4-5, 7-9, 12-13, 15-17 and 20 are allowed (renumbered as claims 1-12).
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9 and 17 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 9-12) filed on 01/06/2022. 
	Regarding claim 1, In addition to Applicant’s amendments filed on 01/06/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “determining, by the terminal device, whether the NR frequency or the NR cell is accessible by the terminal device;
	determining, by the terminal device, whether a capability of the terminal device supports operating in the LTE-NR DC mode with the NR frequency or the NR cell; and
	displaying, by the terminal device, a first sign based on determining whether the NR frequency or the NR cell is accessible by the terminal device and determining whether the capability of the terminal device supports operating in the LTE-NR DC mode with the NR frequency or the NR cell, wherein the first sign corresponds to a radio access technology used by the second network device.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 9, In addition to Applicant’s amendments filed on 01/06/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “determining whether the NR frequency or the NR cell is accessible by the apparatus; 
	determining whether a capability of the apparatus supports operating in the LTE-NR
DC mode with the NR frequency or the NR cell; and
	a display, configured to display a first sign based on determining whether the NR frequency or the NR cell is accessible by the apparatus and determining whether the capability of the apparatus supports operating in the LTE-NR DC mode with the NR frequency or the NR cell, wherein the first sign corresponds to a radio access technology used by the second network device.”, in conjunction with other claim elements as recited in claim 9.
	Regarding claim 17, In addition to Applicant’s amendments filed on 01/06/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “a transmitter, configured to send the control information to the terminal device, causing the terminal device to determine whether the NR frequency or the NR cell is accessible by the terminal device, to determine whether a capability of the terminal device supports operating in the LTE-NR DC mode with the NR frequency or the NR cell, and to display a first sign based on determining whether the NR frequency or the NR cell is accessible by the terminal device and determining whether the capability of the terminal device supports operating in the LTE-NR DC mode with the NR frequency or the NR cell.”, in conjunction with other claim elements as recited in claim 17.
	Therefore, claims 1, 4-5, 7-9, 12-13, 15-17 and 20 are allowed. 	
Any comments considered necessary by applicant must be submitted no later than the 
Conclusion                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645